DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Cutting device in claim 1, disclosed as a die cutter 2, 8 in Fig. 1 and 2; 
Water soluble protective coating removal unit in claim 15, disclosed as sprayers 32 and 32 in Fig. 1;
Collection Unit in claim 15, disclosed as tank/reservoir 33 in Fig. 1; 
Drying unit in claim 15, disclosed as a dryer 4 in Fig. 1;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

Claim(s) 1, 2, 4-6, 8-11, 13, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (WO 2007015264).
As to claim 1, Patel discloses a method of manufacturing and using a self-adhesive material (i.e., label) with a water-soluble protective layer (Abstract).   The method comprises of applying a linerless label to an article including the steps of: providing a web of joined labels having a defined shape from a web of label material by cutting said web wherein both liner and its release layer have been eliminated wherein the adhesive is protected by a water-soluble coating; at least partially removing the water soluble coating from the adhesive of the web of joined labels by exposure to 
As to claim 2, the method of claim 1 is taught as seen above.  Patel discloses that the web is converted by die cutting labels from it (Id.; Fig. 2).
As to claim 4, the method of claim 1 is taught as seen above.  Patel discloses that the boundary between a label and an adjoining label is cut as the label is sequenced for application to an article being labelled. (Id.)
As to claim 5, the method of claim 1 is taught as seen above.  Patel discloses that the web of linerless labels can be unwound from a roll after providing the web and rewinding the web after applying a label to an object (Fig. 2).
As to claim 6, the method of claim 1 is taught as seen above.  Patel discloses that a top surface of the web can be printed before removing the water-soluble coating (pages 16-17; Fig. 2).
As to claim 8, the method of claim 6 is taught as seen above.  Patel discloses that the face material can be paper or polymeric (page 11).
As to claim 9, the method of claim 1 is taught as seen above.  Patel discloses that the self-adhesive is a pressure sensitive adhesive (page 12).
As to claim 10, the method of claim 1 is taught as seen above.  Patel discloses that the water-soluble coating may comprise of polyvinyl alcohol polymers (page 12). 

As to claims 13, 18 and 19, the method of claim 1 is taught as seen above.  Patel discloses that the temperature of the water is from 5 degrees to 100 degrees Celsius (page 16) which encompasses Applicant’s recited temperature ranges.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 20120061014; hereinafter “Patel2”).
As to claim 15, Patel discloses a labeling apparatus comprising of a coating removal means 3, a collection means 5, an air dryer 8 and a rewinding means/spool for processing a label web (Fig. 1 and 2).
Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the device of Patel2 contains all of the structural limitations of claim 2.

Claim Rejections - 35 USC § 103
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO 2007015264) in view of Mallya et al. (US 20180240369).
As to claim 3, the method of claim 1 is taught as seen above.  It is the position of the Examiner that perforating a label web to make for easier singulation between adjacent labels is well known and conventional in the art and would have been obvious to use in the method of Patel.  Mallya discloses an in-line production method of linerless labels (Abstract).  Mallya discloses that it is known and conventional in the art to perforate a linerless material in order to enable the singulation (separation of a single label by cutting die) of labels in a continuous fashion (paragraph 110).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the perforation step of Mallya in the method taught by Patel because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional method of aiding in the singulation of labels from a web of material by a cutting die as taught by Mallya.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).





Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO 2007015264) in view of Crum (US 20050255298).
As to claim 7, the method of claim 6 is taught as seen above.  It is the position of the Examiner that placing a release coating on the top surface of linerless labels is well known and conventional in the art and would have been obvious to use in the method of Patel.  Crum discloses a linerless label (Abstract).  Crum teaches that a release coating on the linerless label can be used to provide textural or aesthetic characteristics to the label (Id.).  It would have been obvious to modify the method of Patel to include a step of providing a release layer on the linerless label and would have been motivated to do so because Crum teaches that the use of such a release layer can provide textural or aesthetic characteristics to the linerless label.  


Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO 2007015264) in view of Henderson (US 9593262).
	As to claims 12 and 17, the method of claim 1 is taught as seen above.   Henderson teaches that exposure time that a water-soluble layer requires is dependent upon the thickness of the water-soluble layer (C10, L24-39).  It would have been obvious to expose the web to water for the recited time of 10 seconds or less (claim 12) or 5 seconds or less (claim 17) because Henderson teaches that this is a result effective variable dependent upon the thickness of the water-soluble layer.   

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO 2007015264) in view of Drew et al. (GB 1716905.3, with US 20200307143 serving as English translation).
Patel fails to specifically teach or disclose that the adhesive and water-soluble layer are applied to the label material by dual-coating.  Drew discloses a method of making labels with a water-soluble coating covering an adhesive layer (Abstract; paragraph 7).  Drew discloses that it is advantageous to apply both layers in a single process step so as to avoid having to two drying stages.  It would have been obvious for one of ordinary skill in the art at the time of the invention to use a dual-coating method to apply the adhesive and water-soluble layers in the method of Patel and would have been motivated to do so because Drew teaches that such a coating method allows for the avoidance of having to perform two drying stages.  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 recites that the water-soluble coating contains anti-counterfeit means (marker) that may be identified overtly and/or covertly.  The closest prior art of Patel (WO 2007015264) fails to teach or disclose the inclusion of identification/anticounterfeiting markers into the water-soluble polymer layer that is removed to expose the adhesive layer of the linerless layer as currently claimed.

Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. Examiner will address only those arguments pertinent to the rejection above.  
Applicant argues on page 6 that Patel fails to teach or disclose cutting the web of labels prior to washing as claimed.  This argument is not persuasive since Applicant has not utilized any claim language that requires the cutting step to occur prior to the washing step or vice versa.  Applicant has merely listed the process steps that occur in the method without using any language requiring the order that said steps are to be performed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to Applicants argument that all of the protective layer is removed in the method of Patel prior to the cutting step, Examiner would point out that this does not seem to be the case since Applicant states that the water-soluble layer is only partially removed in the method of Patel in the Specification on page 3, line 38 – page 4, line 2.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745